Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Vick on 07/27/2022

The application has been amended as follows: 
In claim 1, line 8, --outer connection ends located between the suction opening and a grip section region
In claim 1, line 10, --to interact with an outer edge of [[a]]the quiver, the suction cleaning attachment—
In claim 1, lines 12-13, --[[the]]a grip section is provided as a portion of the grip region, the grip section having the two outer connection ends and [[a]]the grip section region provided between the two outer connection—
In claim 1, line 18, --the quiver holds the suction cleaning attachment when not in use,
In claim 19, line 2, --a quiver that receives a portion of [[the]]a suction cleaning attachment when not in use—
In claim 19, line 8, --two outer connection ends located between the suction opening and a grip section region, a stop—
In claim 19, line 11, --[[the]]a grip section is provided as a portion of the grip region, the grip section—
In claim 19, line 18, --the quiver holds the suction cleaning attachment when not in use,
In claim 20, line 2, --a quiver that receives a portion of [[the]]a suction cleaning attachment when not in use—
In claim 20, line 16, --the quiver holds the suction cleaning attachment when not in use,

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Amendments filed on 06/23/2022 overcome all arts of record. Examiner’s suggested changes from interview on 06/14/2022 were included within amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723